          Case 1:16-cv-07175-AJN Document 99 Filed 07/23/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       

 Thomas P. Koestler,

                         Petitioner,
                                                                               16-cv-7175 (AJN)
                 –v–
                                                                                    ORDER
 Martin Shkreli,

                         Respondent.



ALISON J. NATHAN, District Judge:

       On July 21, 2021, counsel for Mr. Shkreli submitted by email a letter regarding

appointment of Daniel R. Alonso as a receiver and Mr. Alonso’s CV. Today, July 23, 2021,

counsel sent another email to the Court responding to Mr. Koestler’s latest filing. Counsel

provided no justification for filing the letter or email under seal.

       The Court admonishes counsel to comply with the Court’s Individual Practices in Civil

Cases, which govern communications with Chambers and sealed filings. Pursuant to Rule 1.A of

the Court’s Individual Practices, all communications with the Court shall be by letter filed on

ECF. Pursuant to Rule 4.B of the Court’s Individual Practices, all sealed filings must be

accompanied by a motion to seal filed on the public docket, and any redaction or sealing must be

narrowly tailored and consistent with the Second Circuit’s opinion in Lugosch v. Pyramid Co. of

Onondaga, 435 F.3d 110 (2d Cir. 2006). The Court will not entertain filings submitted by email

where a motion to seal is not filed on the public docket. The Court expects all attorneys

practicing before it to become familiar with and follow its rules.

       It is therefore ORDERED that counsel for Mr. Shkreli shall file her July 21 and July 23

submissions on the public docket by July 26, 2021, or provide by that same date specific
          Case 1:16-cv-07175-AJN Document 99 Filed 07/23/21 Page 2 of 2


justification for why they should remain under seal, including citation to pertinent authority.



       SO ORDERED.


Dated: July 23, 2021                                 __________________________________
       New York, New York                                     ALISON J. NATHAN
                                                            United States District Judge




                                                 2
